DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Claims
Receipt of Remarks/Amendments filed on 5/31/2022 is acknowledged. Claims 1, 4-5, 17-19, 21, 23, 25, 28-30, 32-33, 40, 79, 80, 82 and 85-86 are currently pending. Claims 1, 79 and 86 have been amended. Claims 2 and 3 have been newly cancelled. Accordingly, claims 1, 4-5, 17-19, 21, 23, 25, 28-30, 32-33, 40, 79, 80, 82 and 85-86 are presented for examination on the merits for patentability. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Withdrawn Objections/Rejections
The previous objection to specification has been withdrawn because applicant have amended the title of the invention which is presently titled as “pharmaceutical composition comprising tiotropium bromide monohydrate” and is descriptive. 
Applicant’s arguments, filed 5/31/2022, with respect to the 102 rejection over Malhotra have been fully considered and are persuasive.  The previous 102 rejection has been withdrawn because applicant have amended claims 1, 79 and 86 to recite wherein the composition contains greater than 0.5 ppm of water and Malhotra does not expressly teach this limitation.  

New Rejections Necessitated by the Amendments filed on 5/31/2022

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1, 4, 5, 17, 18, 21, 23, 25, 28, 29, 30, 32, 33, 40, 79, 80, 82, 85 and 86 are rejected under 35 U.S.C. 103 as being unpatentable over Malhotra et al. (US 2015/0250713 A1; Sep. 10, 2015) in view of Noakes (WO 2012/156711 A1; Nov. 22, 2012) and Jager et al. (US 5,676,930; Oct. 14, 1997) as evidenced by Watson et al. (US 2010/0008997 A1; Jan. 14, 2010).
Malhotra throughout the reference teaches pharmaceutical composition comprising tiotropium, a hydrofluoroalkane (HFA) propellant, and optionally one or more pharmaceutically acceptable excipient. It also teaches a process for preparing such a composition, and the use thereof in medicine, in particular for prophylaxis and treatment of respiratory disorder. (see: Abstract). 
Malhotra in example 3 discloses a composition comprising tiotropium bromide and the adding HFA-227 propellant in the composition. Example 3 also discloses the composition comprising Polyvinylpyrrolidone (PVP) and polyethylene glycol (PEG). Example 3 also teaches the composition in the form of a suspension. While example 3 discloses the composition comprising HFA-227 propellant, Malhotra teaches other examples of suitable HFA propellants are HFA-32, HFA-143(a) and HFA-152a (Para 0051). Malhotra also teaches the composition preferably comprises tiotropium bromide monohydrate or tiotropium bromide anhydrate (Para 0065). The reference also teaches the composition comprising tiotropium bromide is an aerosol composition formulated for delivery using a pressurized metered dose inhaler (Para 0065 and 0041). Example 3 of Malhotra does not include any acid stabilizers and thus reads on the claimed recitation wherein the composition is free of acid stabilizers. Further, example 3 of the reference does not disclose any perforated microstructures or salts of cromoglycic acid and nedocromil in the composition and thus reads on instant claim 25.    
As discussed supra, Malhotra in example 3 discloses the composition comprising HFA-227 propellant. Malhotra teaches other examples of suitable HFA propellants are HFA-32, HFA-143(a) and HFA-152a (Para 0051). While Malhotra teaches HFA-152a propellant as a suitable propellant in the composition, it does not explicitly exemplify using the HFA-152a propellant. However, this deficiency is cured by Noakes. Additionally, Malhotra does not explicitly disclose a composition in the form of a solution and the composition comprising a polar excipient which is ethanol as instantly claimed. However, these deficiencies are also cured by Noakes. 
Noakes teaches pharmaceutical metered dose inhaler fitted with a sealed and pressurized aerosol container comprising a propellant component consisting essentially of and preferably consisting entirely of 1,1-difluoroethane (HFA-152a) and ethanol which is used as a solvent  (Abstract; Claims; Page 3, lines 21-31). The reference teaches that at least 99 weight % of the propellant component is 1,1-difluoroethane based on the total weight of the propellant component or the propellant component is entirely 1,1-difluoroethane (see Claims 4 and 5). Furthermore, the reference teaches that 1,1,1,2-tetrafluoroethane (i.e. HFA 134a) and 1,1,1,2,3,3,3-heptafluoropropane (i.e. HFA-227) have high global warming potentials (GWP), 1430 and 3220 respectively, and most pharmaceutical actives for treating respiratory disorders, such as asthma, tend not to dissolve well (see: Page 2, line 23-26 and Page 3, line 9-19). Noakes states that there is a need for a metered dose inhaler formulation that has a reduced GWP in comparison with HFA-134 and HFA 227, has acceptable flammability and toxicity performance and which forms stable suspensions or solutions with a range of pharmaceutical actives with reduced irritancy (see: Page 3, line 33-34 and Page 4, line 1-2). Noakes discloses the HFA-152a propellant which fulfills these needs and the reference discloses that the pharmaceutical composition of the invention have global warming potential of, preferably, less than 250 (see Page 6, line 4-6) and that the composition consisting entirely of 1,1-difluoroethane as the propellant reduces the amount of ethanol required to dissolve the drug in the composition (see Page 4, line 12-19).
The above references do not expressly teach the formulation comprising less than 500 ppm but greater than 0.5 ppm of water and the formulation comprising less than 1000 ppm and greater than 0.5 ppm of oxygen. However, these deficiencies are cured by Jager et al. as evidenced by Watson et al. 
Jagger teaches stabilized medicinal aerosol solution formulations comprising ipratropium bromide or tiotropium bromide as another preferred medicament and 1,1,1,2-tetrafluoroethane(Abstract; Col. 4, line 11-18). It teaches other propellants that can be used include 1,1-difluoroethane (Col. 2, line 52-67). With regards to the amount of water in the formulation Jagger teaches that in propellant/cosolvent systems, the medicament may interact with the cosolvent and/or water present in the system to produce decomposition or degradation products (Col. 2, line 8-11). The reference further goes on to teach that small amounts of water may be added (up to about 5% by weight) to the propellant system to aid in manufacturing (Col. 3, line 13-20). This amount taught by Jagger overlaps with the instantly claimed amount of water. As evidenced by Watson, Naturally occurring levels of oxygen in water are typically no more than 10 ppm (see: Para 0200 of Watson et al.). The presence of water of up to about 5% and oxygen in water of no more than 10 ppm overlap the amount of water and oxygen recited in the instant claims.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malhotra to incorporate the teachings of Noakes and substitute HFA-227 propellant exemplified by Malhotra with HFA-152a propellant taught by Noakes. One would have been motivated to do so because, as discussed supra, Noakes states that there is a need for a metered dose inhaler formulation that has a reduced GWP in comparison with HFA-134 and HFA 227, has acceptable flammability and toxicity performance and which forms stable suspensions or solutions with a range of pharmaceutical actives and discloses the HFA-152a propellant which fulfills these needs. Further, one would have had a reasonable expectation of success because Malhotra already discloses HFA-152a as an example of a suitable propellant to be included in the composition and Noakes provides further motivation to replace HFA-227 with HFA-152a. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malhotra to incorporate the teachings of Noakes and make the composition in the form of a solution. One would have been motivated to do so because Noakes discusses problems related to HFA-227 propellant in solutions and suspensions and as discussed supra, Noakes teaches that incorporation of 1,1-difluoroethane as the propellant allows for a metered dose inhaler with low GWP in comparison with HFA-227, reduced irritancy and forms stable suspensions or solutions. Noakes teachings suggest that it was well known in the art that metered dosed inhalers can be made in the form of solution and suspension and it further provides motivation of achieving stable solution and suspension with the use of 1,1-difluoroethane as the propellant and therefore it would have been obvious to one of ordinary skill in the art to make the formulation in the form of a solution. Additionally, while Malhotra does not explicitly exemplify a solution formulation, it discloses that the composition can be a solution formulation (Para 0051 and 0053). Thus, one skilled in the art would have had a reasonable expectation of success of formulating the composition in the form of a solution. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malhotra to incorporate the teachings of Noakes and include ethanol as taught by Noakes into the composition of Malhotra. One would have been motivated to do so because Malhotra teaches that its composition can comprise one or more pharmaceutically acceptable excipient such as co-solvents and Noakes discloses ethanol as solvent to dissolve the drug in the composition (see: Page 4, line 12-19 of Noakes). Thus, it would have been obvious to one skilled in the art to include ethanol in the composition with a reasonable expectation of success because Malhotra allows the inclusion of further excipients such as co-solvents and Noakes discloses ethanol as a solvent used to dissolve the drug in metered dose inhaler formulations. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above references to incorporate the teachings of Jagger and include water in small amount. One would have been motivated to do so because the reference teaches that though water present in the system interacts with medicament to produce decomposition or degradation products, a small amount of water can be added to aid in manufacturing. One of ordinary skill in the art would have had a reasonable expectation of success of incorporating the teachings of Jagger because both Malhotra and Jagger teach an aerosol propellant formulation with similar medicaments and propellants. Further, as discussed supra and as evidenced by Watson, Naturally occurring levels of oxygen in water are typically no more than 10 ppm. Thus, the presence of water would include oxygen in water of no more than 10 ppm.
With respect to the claimed drug component which consists of tiotropium bromide monohydrate, as discussed supra, Malhotra teaches the composition preferably comprises tiotropium bromide monohydrate or tiotropium bromide anhydrate.  Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 
With respect to claims 28, 29, 30 and 82, the structure of the prior art composition is the same as the composition recited in the instant claims. Therefore, the formulations comprising HFA-152a propellant along with other instantly claimed components would necessarily yield the same level of impurities recited in claims 28 and 29. Further, the same amount of tiotropium bromide monohydrate would necessarily be present in the composition after storage under the conditions recited in claim 30. Also, the composition when delivered would necessarily yield the same amount of fine particle fraction of the tiotropium bromide monohydrate after storage under the conditions recited in claim 82.    
With respect to claim 80, the structure of the prior art composition and method is the same as the composition and method recited in the instant claims. Therefore, the formulations comprising HFA-152a propellant along with other instantly claimed components would necessarily yield the same amount of fine particle fraction of the tiotropium bromide monohydrate after storage under the conditions recited in claim 80. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1, 4, 5, 17, 18, 19, 21, 23, 25, 28, 29, 30, 32, 33, 40, 79, 80, 82, 85 and 86 are rejected under 35 U.S.C. 103 as being unpatentable over Malhotra et al. (US 2015/0250713 A1; Sep. 10, 2015) in view of Noakes (WO 2012/156711 A1; Nov. 22, 2012) and Jager et al. (US 5,676,930; Oct. 14, 1997) as evidenced by Watson et al. (US 2010/0008997 A1; Jan. 14, 2010) as applied to claims 1, 4, 5, 17, 18, 21, 23, 25, 28, 29, 30, 32, 33, 40, 79, 80, 82, 85 and 86 above and further in view of DuPont (“1,1-Difluoroethane (HFC-152a)”, SIDS Initial Assessment Report For SIAM 22, UNEP Publications, Jun. 29, 2006).
The teachings of the above references have been set forth above. 
The above references do not expressly teach that the propellant component (1,1-difluoroethane) contains from 0.5 to 10 ppm of unsaturated impurities. However, this deficiency is cured by DuPont. 
DuPont discloses an assessment report for 1,1-difluoroethane (HFC-152a) (see Page 2). The reference discloses that HFC 152a is produced is in a closed system by catalytic reaction of vinyl chloride with hydrofluoric acid and is purified based on market specification (Page 6). DuPont further discloses that 1,1-difluoroethan has a purity of greater than 99.9% and typical impurities include low level of water, low level residual HCl and/or HF acids (Page 5). Greater than 99.9% equates to there being less than 1000 ppm of impurities which overlaps the instantly claimed amount of impurities.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of DuPont because Malhotra and Noakes references already teaches the 1,1-difluoroethane propellant and DuPont discloses that 1,1-difluoroethan comprises less than 1000 ppm impurities and therefore incorporating this component taught by Malhotra and Noakes would necessarily have the properties claimed in the instant invention.
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Response to Arguments
Applicant's arguments, filed 5/31/2022, with respect to the 103 rejections have been fully considered but they are not persuasive.
Applicant argued that in Jager medicinal aerosol solution formulations are stabilized by including acids in its formulations and that acids provide stability against degradation or decomposition of the medicament resulting largely from interaction of the medicament with the cosolvent and/or water present in the solution formulation. Applicant stated Jager teaches that small amounts of water may be added to aid in manufacturing since its formulation includes acids and water- triggered degradation or decomposition of the medicament would be prevented by the acids in the formulation. It was argued that the instant claims require the composition is free of acid stabilizers and Jager does not teach a formulation without acid, thus water contents in the Jager formulation which contains acid would not provide any guidance as to how much water should be included in a composition which is free of acid stabilizers. 
In response, it is argued that Jager includes acids in the formulation to provide stability of the medicament, as acknowledged by the applicant. Malhotra teaches that the propellant used in its formulation provides improved stability of the medicament (Para 0017). Since Malhotra already addresses the stability issues of the medicament, one skilled in the art would have had a reasonable expectation of success in including water to aid in manufacturing without adding acid stabilizers because Malhotra already addresses the issues related to stability of the medicament and teaches that the propellants taught in Malhotra exhibit improved stability. Thus, one skilled in the art would have been motivated to include the amount of water taught by Jager to aid in manufacturing without having to add acid stabilizers to stabilize the formulation. 
Further, although the reference does not disclose all the characteristics and properties (e.g. water content) of the composition disclosed in the present claims, based on the substantially identical process using identical components, the Examiner has a reasonable basis to believe that the properties claimed in the present invention are necessarily present in the composition disclosed by Noakes. Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicant to prove that the properties are not necessarily present. ““[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is necessarily present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” MPEP § 2112, I. 
Applicant further argued that the claimed invention possesses unexpected results of improved stability of tiotropium when HFA-152a is used as the propellant and that the prior art combination does not teach the claimed invention and therefore cannot recognize the improved stability. It was argued that Noakes does not refer to or provide any examples of, differences in the chemical stability of the drug species in either propellant. Applicant argued that the claimed invention possesses unexpected results wherein the claimed invention improved drug delivery and stability of tiotropium and reduced GWP which is due to the formulation comprising HFA-152a rather than HFA-134a or HFA 227 as the propellant. 
In response, applicant is respectfully directed to the 103 rejection above wherein the prior art combination teaches the claimed components. Particularly, Malhotra already teaches HFA-152a as a suitable propellant and Noakes further provides the motivation to include this particular propellant. The Noakes reference teaches that HFA-152a has lower global warming potential (GWP) when compared to HFA 134a and HFA 227, reduced need of ethanol which causes irritancy and forms stable suspension or solutions. (see Noakes: Page 3, line 33-34 and Page 4, line 1-2).  Thus, not only do the prior art references disclose formulations which are comprised of HFA-152 and the instantly claimed drug component, the prior art also recognizes the improved stability and reduced GWP which are referred to as unexpected results by the applicant.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        
/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616